PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,841
Filing Date: 27 April 2018
Appellant(s): Russell S. Donda, Sundar Manickam, Richard L. Middaugh, Thomas E. 
Lash, Timothy Wojciechowski, John D. Wolter and John Buan



__________________
Matthew T. Waters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Lonky et al. (8,915,894 B1).
Regarding claim 1, figure 1 Joshi discloses a controlled pressure device 10 for tissue treatment, the device: a reactor housing element (housing 102 and perimeter, 116) configured to at least partially define an at least substantially air-tight enclosed volume (cavity 130) around a tissue site when fixed in space in relation to the tissue site (a sealing means 108 placed under the housing includes an adhesive that creates an air-tight seal around the perimeter 116 of the device 10, see col. 4 lines 52-59); and a reactor (oxygen absorbing means 104) positioned in the enclosed volume and configured to react with a selected gas found in air, wherein the reactor consumes the selected gas within the enclosed volume while the enclosed volume is substantially air-tight around the tissue site to thereby reduce pressure around the tissue site (when the device 10 is placed on the wound reactor 104 reacts with oxygen around the wound within the enclosed volume 130 when sealing means 108 is removed and the reactor housing element 102/116 is placed on the tissue site, the reactor housing element 102/116 being gas impermeable so that the enclosed volume 130 is substantially air-tight around the tissue site, see col. 4 lines 60-67 and col. 5 lines 1-8).
Joshi discloses a fluid absorber 106 for absorbing wound fluid placed in the enclosed volume 130, see col. 5, lines 4-8, but does not disclose cosmetic liquid or cream located in the enclosed volume.
	However, in figures 1-3, Lonky teaches a reactor housing 110 with an enclosed volume 290 and a cream located in the enclosed volume 290 (the cream is supplied to the tissue when the reactor housing 110 is placed on the site, see col. 8 lines 42-67 and col. 9 lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi’s enclosed volume to include a cream as taught by Lonky to slow or arrest the flow of blood on a wound site of the user by providing a therapeutic cream, see abstract of Lonky.
Claims 1, 3-4, 6, 17, 20-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Rawlings et al. (5,409,472 A) and Sun et al. (2005/0015042 A1).
Regarding claim 1, figure 1 Joshi discloses a controlled pressure device 10 for tissue treatment, the device: a reactor housing element (housing 102 and perimeter, 116) configured to at least partially define an at least substantially air-tight enclosed volume (cavity 130) around a tissue site when fixed in space in relation to the tissue site (a sealing means 108 placed under the housing includes an adhesive that creates an air-tight seal around the perimeter 116 of the device 10, see col. 4 lines 52-59); and a reactor (oxygen absorbing means 104) positioned in the enclosed volume and configured to react with a selected gas found in air, wherein the reactor consumes the selected gas within the enclosed volume while the enclosed volume is substantially air-tight around the tissue site to thereby reduce pressure around the tissue site (when the device 10 is placed on the wound reactor 104 reacts with oxygen around the wound within the enclosed volume 130 when sealing means 108 is removed and the reactor housing element 102/116 is placed on the tissue site, the reactor housing element 102/116 being gas impermeable so that the enclosed volume 130 is substantially air-tight around the tissue site, see col. 4 lines 60-67 and col. 5 lines 1-8).
Joshi discloses a fluid absorber 106 for absorbing wound fluid placed in the enclosed volume 130, see col. 5, lines 4-8, but does not disclose cosmetic liquid or cream located in the enclosed volume.
However, in figure 9, Rawlings teaches a cosmetic agent located in an enclosed volume (a foam absorbent layer 32 contains topically effective antibacterial agent, see col. 10 lines 11-24 and col. 13 lines 16-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi’s fluid absorber with the addition of cosmetic agent as taught by Rawlings to allow the wound to recover more quickly.
The modified Joshi device discloses that the cosmetic agent is a medicament comprised of chlorhexidine gluconate, see col. 10 lines 11-24 of Rawlings, but does not disclose that the cosmetic agent is a liquid or cream.
However, in figure 1, Sun teaches an absorbent pad 120 having a chlorhexidine gluconate as a cream (the absorbent pad 120 is made of a sponge-like material and is impregnated with a cream having a salicylic acid and a chlorhexidine gluconate solution, see paras. [0055]-[0063], [0145] and [0155]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi cosmetic agent to be a chlorhexidine gluconate cream solution as taught by Sun to provide a pharmaceutically-acceptable carrier agent for treating the user, see para. [0038] of Sun.
Regarding claim 3, the modified Joshi device discloses that the cosmetic cream includes salicylic acid (the cosmetic cream includes salicylic acid, see para. [0155] of Sun). 
Regarding claim 4, the modified Joshi device discloses a pad (fluid absorber 106, see fig. 1 of Joshi) is impregnated with the cosmetic cream (as taught by Rawlings and Sun in the rejection of claim 1 above).
Regarding claim 6, the modified Joshi device discloses a release layer (sealing disc 132, see fig. 1 of Joshi) adhered to a lower surface of the reactor housing element  (release layer 132 is positioned underneath the reactor housing element 102/116, see fig. 1 of Joshi), wherein the release layer provides an air-tight barrier such that air is precluded from access to the reactor (see fig. 1 of Joshi) until after the release layer is removed from the reactor housing element  (release layer 132 creates an air-tight seal to protect the contents of the device 10 and the reactor 104 is activated after release layer 132 is removed, see col. 4 lines 52-67 to col. 5 lines 1-8 of Joshi).
Regarding claim 17, the modified Joshi device discloses that the reactor housing element includes a hood (housing 102, see fig. 1 of Joshi) and a lower peripheral section (perimeter 116, see fig. 1 of Joshi) at least partially surrounding the hood (the hood 102 is shaped as a cover for the device 10 and the lower peripheral section 116 surrounds the lower portion of the device 10, see fig. 1 of Joshi), the reactor housing element being configured such that a downward force on the hood results in an outward force on the lower peripheral section (reactor housing element 102/116 is constructed from semi-rigid material which, when hood 102 is acted on by a downward force, will result in an outward force on the lower peripheral section 116, see col. 4 lines 60-67 and col. 5 lines 1-8 of Joshi).
Regarding claim 20, the modified Joshi method does not disclose a pressure relief valve on the reactor housing element, wherein the pressure relief valve allows for selective communication between the enclosed volume and ambient. 
However, in the alternate embodiment of figure 5b, Joshi teaches a pressure relief valve 150 that allows for selective communication between the enclosed volume and the ambient (pressure relief valve 150 allows air to be released from the device to the ambient to reduce pressure in the cavity, see col. 7 lines 64-67 to col. 8 lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor housing element with the addition of a pressure relief valve as taught by an alternate embodiment of Joshi to allow the device remove air from the device to reduce pressure in the enclosed volume.
Regarding claim 21, the modified Joshi device lacks a detailed description of the controlled pressure device is configured to allow an operator to change the size of the enclosed volume while the reactor consumes the selected gas in the enclosed volume.
However, in the alternate embodiment of figure 5b, Joshi teaches that an electrochemical wound therapy device 10 has an elastic housing 102 configured to allow an operator to change the size of the enclosed volume (the housing 102 is made of an elastic material which the user can squeeze to reduce pressure in the device 10 while a fluid absorbing means 106 continues to absorb fluid, see col. 7 lines 64-67 to col. 8 lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor housing element with the modification of being elastic such as taught by an alternate embodiment of Joshi to allow the device to more easily reduce pressure in the enclosed volume.
Regarding claim 25, the modified Joshi device discloses that the reactor is a zinc-air battery, see col. 6, lines 35-40 of Joshi.
Regarding claim 26, the modified Joshi device discloses that the reactor is configured to consume ambient oxygen to heat cosmetic cream in the enclosed volume (the reactor 104 consumes oxygen which generates a vacuum in the enclosed volume 130 to reduce gas pressure, see col. 5 lines 1-8 of Joshi; the reactor 104 would be capable of heating the cosmetic cream, as taught by Rawlings and Sun, in the enclosed volume 130).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Pendicini et al. (2014/0109890 A1).
Regarding claim 5, the modified Joshi device discloses that the reactor is a zinc-air battery, see col. 6 lines 35-40 of Joshi, but lacks a detailed description of the reactor includes a reactor substrate, a reducing agent, a binder, and an electrolyte solution.
However, in figure 2, Pendicini teaches that a heater 10 includes a heater substrate 12 with a reducing agent, binding agent, and an electrolyte solution (heater substrate 12 is adjacent to an electrolyte solution to produce a sustained exothermic reaction, see paras. [0031] and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the addition of the reactor substrate, reducing agent, binding agent, and electrolyte solution as taught by Pendicini to allow the reactor to perform a sustained exothermic reaction.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Spence (4,226,232 A) .
Regarding claim 8, the modified Joshi device discloses an air-tight barrier 132 (see fig. 1 of Joshi) selectively removable from the reactor housing element 102/116 (see fig. 1 of Joshi) and that the selected gas is precluded from access to the reactor 104 until after the air-tight barrier 132 is removed (see col. 4 lines 52-59 of Joshi), but lacks a detailed description of a package including a plurality of air tight barriers selectively removable from the package, wherein the reactor is positioned within the package and the selected gas is precluded from access to the reactor until after the air-tight barrier is removed from the package.
However, in figures 1-2, Spence teaches a package 16 including a plurality air-tight barrier (top, sides and bottom sheets of the package 16) selectively removable from the package 16, wherein the device 10 is positioned within the package 16 and the selected gas is precluded from access to the device 10 until after the air-tight barrier is removed from the package 16 (the package 16 includes the air-tight barriers and the package 16 is an air-tight bag, see col. 4 lines 53-66, since the package can be opened and is made of aluminum foil, the air tight barriers are capable of being selectively removed from the package). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi device to be housed within a package having a plurality of air-tight barriers as taught by Spence to further protect the device during storage and transportation of the device.
The modified Joshi device discloses that package (of Spence) includes a plurality of air tight barriers (each side of 16, of Spence, is an air tight barriers) and that the selected gas is precluded from access to the reactor until after at least one of the plurality of air-tight barriers is removed from the package (the user must remove the bag having the air-tight barriers and the seal 132 of Joshi to allow the selected gas to access the reactor).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Huang et al. (2003/0162095 A1).
Regarding claim 9, the modified Joshi device discloses that the reactor 104 is configured to cycle gas pressure in the enclosed volume (see col. 5 lines 1-19 of Joshi), but lacks a detailed description of a plurality of reactors including a first reactor element configured to begin consuming oxygen after being exposed to oxygen for a first period of time and a second reactor element configured to being consuming oxygen after being exposed to oxygen a second period of time, which is greater than the first period of time. 
However, in figure 2, Huang teaches that a metal-air battery has a web-shaped anode 34 with a first controlled release anode composition 50 and a first controlled release agent 48 has an initial-stage anode active material which consumes oxygen after being exposed oxygen for a first period of time and has a second anode active material configured to begin consuming oxygen after being exposed to oxygen for a second period of time, which is greater than the first period of time (when the zinc-air battery is exposed to oxygen the initial stage anode active material depletes to expose a web-shaped anode 34 to oxygen allowing the web-shaped anode 34 to consume oxygen and after a delay a second controlled release agent finishes oxygen and will begin to expose a second web-shaped anode 34 to consume oxygen and that a multiple cells can be connected in series with the controlled release anode, see paras. [0034] and para. [0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the addition of multiple reactors with controlled release anodes as taught by Huang to allow the controlled pressure device to operate for a longer period of time. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Locke et al. (2011/0264062 A1).
Regarding claims 13-14, the modified Joshi device discloses that the perimeter of the reactor housing element has adhesive for contacting a subject’s skin (see col. 4 lines 60-66 of Joshi), but does not disclose a skin contacting element including a skin contacting side for contacting a subject’s skin, where the skin contacting element includes an opening extending through the skin contacting element from the skin contacting side to an interface side, which is opposite to the skin contacting side and that the reactor housing element affixes to the interface side of skin contacting element providing a substantially air-tight seal between the reactor housing element and the skin contacting element. 
However, in figure 3, Locke teaches a skin contacting element 322 including a skin contacting side for contacting a subject’s skin (the skin contacting element 322 has a lower surface with adhesive for contacting and creating a seal around a tissue site 114, see paras. [0041]-[0042]), where the skin contacting element 322 includes an opening 331 extending through the skin contacting element 322 from the skin contacting side to an interface side (the opening 331 allows liquid to be drown from the tissue site 114 to the interior of an enclosed volume, see para. [0043]; the interface side being opposite the skin contact side and connecting the skin contact element 322 to a microbial fuel cell 325, a diverter layer 332 and a drape 128, see para. [0057]), which is opposite to the skin contacting side 34 and the reactor housing element 128/332 affixes to the interface side of skin contacting element 322 providing a substantially air-tight seal between the reactor housing element 128/332 and the skin contacting element 322 (the skin contacting element’s 322 interface side is affixed to the reactor housing element 128/332 and the skin contacting element 322 creates a seal with the reactor housing element 128/332 to provide an air-tight seal between the reactor housing element 128/322 and the skin contacting element 322, see paras. [0056]-[0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi perimeter with the addition a skin contacting element as taught by Locke to distance the reactor from the skin and wound fluids of the user to prevent contamination of the reactor, to assist in maintaining the reduced pressure in potentially wrinkled portions of the semi-rigid reactor housing element, see para. [0040] lines 8-12 of Locke, and to work with the reactor housing element to create an improved seal around the tissue site, see para. [0056] lines 8-12 of Locke.
Regarding claim 14, the modified Joshi reference further discloses that the reactor housing element affixes to the interface side of skin contacting element providing a substantially air-tight seal between the reactor housing element and the skin contacting element (the skin contacting element 34/35 is laminated with the reactor housing element 32 which would create an air-tight seal between the laminated section of reactor housing element 32 and the skin contacting element 34/35, see fig. 9 and col. 13 lines 16-30 of Rawlings).
Regarding claim 15, the modified Joshi reference further discloses that an air-tight barrier (sealing means 108, see fig. 1 of Joshi) selectively removable from the reactor housing element, wherein the reactor is positioned between the reactor housing element and the air-tight barrier and the selected gas is precluded from access to the reactor until after the air-tight barrier is removed from the reactor housing element (the air-tight barrier 108 prevents air from entering the enclosed volume 130 and once air-tight barrier 108 has been removed the reactor 104 will be able to begin absorbing oxygen, see fig. 1 and col. 4 lines 60-66 of Joshi).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Sun et al. (6,890,553 B1; hereinafter referred to as Sun'553).
Regarding claim 18, the modified Joshi device does not disclose a liquid impermeable - air permeable membrane interposed between the reactor and the tissue site when the reactor housing element is fixed in space in relation to the tissue site.
However, in figure 1, Sun’553 teaches that an exothermic device 500 has a liquid impermeable - water impermeable membrane 130 interposed between the reactor 200 and the tissue site when the reactor housing element 250 is fixed in space in relation to the tissue site (liquid impermeable - water impermeable membrane 130 is made of polyethylene, a well-known air permeable material, and is interposed between the reactor 200 and a tissue site to prevent solids or liquids from contacting the reactor 200, see col. 4 lines 17-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi enclosed volume with the addition of a liquid impermeable - air impermeable membrane interposed between the reactor and the tissue site as taught by Sun’553 to prevent the reactor from losing efficiency due to contamination with liquids in the enclosed volume, see col. 4 lines 17-20 of Sun’553. 
 Regarding claim 19, the modified Joshi device discloses the liquid impermeable - air permeable membrane (as taught by Sun) in the rejection of claim 18 above.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Maget et al. (6,171,368 B1) and Hartwell et al. (2015/0159066 A1).
Regarding claim 24, the modified Joshi device discloses that the reactor 104 is a zinc-air battery which removes oxygen from the enclosed volume 130, see col. 6 lines 35-40 of Joshi, but lacks a detailed description of the reactor being configured having a predetermined scavenging capacity (SC) for the selected gas, wherein the enclosed volume has a determined volume (DV), the controlled pressure device is configured to have a maximum leakage rate (LR) for air entering the enclosed volume, and the controlled pressure device is configured to a minimum wear time (MWT) wherein: SC > DV*(% of selected gas in air + LR*(% of selected gas in air)*MWT.
However, in figure 9, Maget teaches that an oxygen extraction device 100 uses a zinc-air battery with a predetermined scavenging capacity (SC) (zinc-air battery is configured to scavenge considerable amounts of oxygen across a silicon film barrier while compensating for a leakage of oxygen to the ambient, see col. 11 lines 57-67 and col. 12 lines 53-62), wherein the enclosed volume has a determine volume (DV) (the oxygen is scavenged from a vial having a nominal volume, see col. 12 lines 39-50), the controlled pressure device is configured to have a maximum leakage rate (LR) for air entering the enclosed volume (the oxygen extraction device 100 assumes a maximum leakage current which is equivalent to an oxygen intake rate and that the zinc air battery should be in excess of the initial extraction energy to compensate for oxygen diffusion from the atmosphere back into the container, see col. 12 lines 55-60 and col. 13 lines 31-33). 
Maget lacks a detailed description of a minimum wear time (MWT) or wherein: SC > DV*(% of selected gas in air + LR*(% of selected gas in air)*MWT.
However, in figure 2a, Hartwell teaches that negative pressure wound therapy dressing 13 has a maximum negative pressure leak rate and is configured to a minimum wear time (the negative pressure wound therapy dressing 13 uses an adhesive sealant to maintain a negative pressure leak rate of up to 20 ml min-1 and is worn for a minimum wear time of two hours, see paras. [0071]-[0072] and [0447]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the modification of having a predetermined scavenging capacity, determined volume, and maximum leakage rate as taught by Maget and a minimum wear time as taught by Hartwell to allow the reactor to power the device for its intended duration while compensating for leakage of air into the ambient.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Scherson et al. (5,578,022 A) .
Regarding claim 27, the modified Joshi device discloses that the reactor consumes oxygen within the enclosed volume to reduce gas pressure within the enclosed volume (the reactor 104 consumes oxygen which generates a vacuum in the enclosed volume 130 to reduce gas pressure, see col. 5 lines 1-8 of Joshi; the reactor 104 would be capable of heating the cosmetic cream, as taught by Rawlings and Sun, in the enclosed volume 130), but lacks a detailed description of an additional reactor configured to consume ambient oxygen to heat cosmetic cream in the enclosed volume. 
However, in figure 1, Scherson teaches that an oxygen producing bandage has additional reactors 50 configured to consume ambient oxygen (the reactors 50 are zinc-air batteries which consume ambient oxygen, see col. 4 lines 53-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the addition of multiple reactors as taught by Scherson to allow the reactor to provide differently timed dosages to the user, see col. 4 lines 53-62 of Scherson.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 13 above, and further in view of Boehringer et al. (2009/0287129 A1).
Regarding claims 30 and 32, the modified Joshi device discloses that the reactor housing element 102/116 has a perimeter 116 which contacts the skin when sealing means 108 is removed (see col. 4 lines 60-66 of Joshi), but lacks a detailed description of a skin massaging element positioned in the enclosed volume, wherein the skin massaging element is positioned adjacent to the tissue site when the skin contacting side of the skin contacting element is in contact with a subject’s skin, wherein the skin massaging element includes an undulated bottom surface, or that the skin massaging element is a membrane including openings through which cosmetic cream passes
However, in figure 6, Boehringer teaches a skin massaging element 600 positioned in an enclosed volume (the enclosed volume created by wound cover 606), wherein the skin massaging element 600 is positioned adjacent to the tissue site 702 when the skin contacting side of the skin contacting element 606 is in contact with a subject’s skin (the skin contacting element 606 being placed over the tissue site 702 and having a lower side placed in contact with the subject’s skin, see fig. 6 and para. [0059]), wherein the skin massaging element 600 includes an undulated bottom surface and that the skin massaging element 600 is a membrane including openings through which cosmetic cream passes (the skin massaging element 600 includes a bottom surface, which is shown to have discontinuous depressions 604 which create an undulated surface, see para. [0059]; the undulated bottom surface being capable of providing a massage effect to the user when the skin massaging element 600 is moved over the tissue site 702 to be placed on the skin; the skin massaging element 600 being a membrane which is permeable, and therefore includes openings, for fluids to pass through the skin massaging element 600 to be suctioned by a suction tube 608, the openings therefore being capable of allowing cosmetic cream to pass through, see para. [0030] lines 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosed volume of the modified Joshi enclosed volume with the addition of a skin massaging element as taught by Boehringer to minimize the disruption of the newly developed tissue when the device is removed from the tissue site, see para. [0032] lines 5-12 of Boehringer.
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Lonky et al. (8,915,894 B1). Additionally, claims 1, 3-4, 6, 17, 20-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Rawlings et al. (5,409,472 A) and Sun et al. (2005/0015042 A1).
	Appellant, on page 11 lines 14-16, page 12 lines 10-15 and page 13 lines 6-11 of the brief, argues that “the rejection of claim 1 should be reversed because it would not have been obvious to modify Joshi to have a cosmetic liquid or cream located in the enclosed volume. This is because Joshi teaches away from making such a modification and because such modification would make Joshi unsuited for its intended purpose”, “In particular, Joshi teaches that drying a wound promotes healing, and thus teaches away from introducing a cosmetic liquid or cream into the enclosed volume of the device because this would moisturize the wound by adding fluid to the wound area and inhibit drying and healing of the wound. This modification would result in the wound not drying out, which is contrary to the teachings of Joshi, and therefore would render the device unsuited for its intended purpose of healing wounds” and “The skilled artisan would NOT want to apply a cosmetic liquid or cream to the already seeping wound as suggested, as this would moisturize the wound by introducing more fluid (i.e. the cream) to the wound area. The proposed modification, especially where the cream was introduced into the wound-fluid absorbing means 116, would inhibit the wound from drying out. Having more fluid in the wound area goes against the teachings of Joshi of drying out the wound”.
	However, the arguments are not persuasive. Joshi is directed to wound healing, using an oxygen absorbing reactor 104 that creates a negative pressure vacuum when the reactor 104 consumes oxygen within a sealed wound region 160 of the user, see fig. 1 and col. 4 line 60 to col. 5 line 8 of Joshi, the negative pressure vacuum drawing wound fluid into a fluid absorber 106 directly contacting the skin and wound region 160 of the user, the fluid absorber 106 being made of a super absorbent antimicrobial fluid absorbing porous pad, directly contacting the skin and the wound of the user, see fig. 1 and col. 2 lines 25-31 of Joshi. Joshi discloses that the sustained negative pressure vacuum promotes tissue migration and wound closure, see col. 5 lines 9-10 of Joshi, such that Joshi does not solely rely on drying the wound with the fluid absorber 106 to heal the wound. Joshi’s device is concerned with creating the negative pressure vacuum to create tissue migration and wound closure along with providing the fluid absorber 106 for removing wound fluid to maintain the negative pressure vacuum, see col. 5 lines 6-8 of Joshi, such that both these therapeutic effects are utilized to promote wound healing. As Joshi is concerned with promoting wound healing and as Joshi includes multiple components within the semi-rigid housing 102, see col. 4 line 66 to col. 5 line 1 of Joshi, that are used to promote wound healing, one of ordinary skill in the art would seek to incorporate additional elements into the Joshi device to further promote wound healing. Therefore, Lonky is relied upon to teach the additional component of a cosmetic cream, impregnated in Joshi’s fluid absorber, to provide the additional benefit of slowing or arresting the flow of blood on a wound site of the user by providing a therapeutic cream, see abstract, col. 8 line 2-14 and col. 9 lines 2-7 of Lonky. Likewise, Rawlings and Sun are relied upon to teach the additional component of a cosmetic cream, impregnated in Joshi’s fluid absorber, to provide the additional benefit of allow the wound to recover more quickly by using a pharmaceutically-acceptable carrier agent for treating the user, see col. 10 lines 11-24 and col. 13 lines 16-21 of Rawlings and paras. [0038], [0145] and [0155] of Sun. Therefore, the arguments are not considered to be persuasive.
	Appellant, on page 13 lines 12-16 and lines 19-25 of the brief, argues that “including a cream on the wound-fluid absorbing means 116 of Joshi, would necessarily inhibit the wound-fluid absorbing means 116 from absorbing wound fluid since the wound-fluid absorbing means 116 would already be pre-impregnated with a cosmetic liquid or cream, which would reduce its capacity to absorb wound fluid. Consequently, less wound fluid would be absorbed by the wound-fluid absorbing means 106, which would inhibit drying out the wound, reducing internal pressure of the wound, and healing the wound” and “Joshi thus teaches away from adding a cosmetic liquid or cream into the cavity of the device, let alone in the wound-fluid absorbing means 116, as this additional fluid in the cavity 130 would necessarily keep the wound moist, inhibit the wound-fluid absorbing means 116 from absorbing wound fluid that seeps from the wound, increase the internal pressure of the wound, and therefore inhibit the wound from drying out, closing in on itself, and healing. In other words, the suggested modification would moisturize the wound, which is exactly opposite of the goal of Joshi of drying out the wound”.
	However, the arguments are not persuasive. As recited in the argument above, Joshi discloses that the negative pressure vacuum along with the fluid absorption provide the effect of tissue migration and wound closure, see col. 5 lines 9-10 of Joshi. The modified Joshi device’s oxygen absorbing reactor would remain capable of maintaining the negative pressure vacuum with the inclusion of the cosmetic cream, as taught by Lonky or Rawlings and Sun, since the Joshi device is already designed to have the oxygen absorbing reactor operate with a fluid within the cavity enclosing the wound region, the fluid being that of the wound fluid pulled from the wound region and absorbed by the fluid absorber, see fig. 1 and col. 5 lines 1-10 of Joshi. As the modification of Joshi with Lonky or Joshi with Rawlings and Sun provide the additional benefit of promoting wound healing using a cosmetic cream, the modified Joshi device would retain its ability to promote wound healing since the cosmetic cream provides an additional wound healing effect while the oxygen absorbing reactor provides the negative pressure vacuum. Therefore, the arguments are not considered to be persuasive.
	Appellant, on page 14 lines 4-11, page 16 lines 11-12 and page 16 line 23 to page 17 line 2 of the brief, argues that “In this regard, the devices of Lonky and Rawlings, although including liquid active agents, are not used to dry out a wound, and thus the inclusion of a liquid active agent does not support the rejection. Specifically, the device of Lonky is used to apply axial compression and radial constriction to a wound to arrest bleeding. The absorbent medium 260 of Lonky, which contains the therapeutic cream, is not disclosed to absorb wound fluid, and this is because the absorbent medium is designed to be pre-impregnated with the therapeutic cream”, “in Lonky, the cream is pushed down into contact with wound as the vacuum cup 110 collapses under reduced internal pressure” and “Lonky uses the collapsible device to provide hemostatic therapy to tamponade the wound by compressing the wound by applying direct pressure to the wound”.
	However, the arguments are not persuasive. Lonky discloses that therapeutic cream is contained in an open cell foam pad, gel, biofilm, cream, impregnated polymer, cloth or other absorbent medium 260, see col. 9 lines 3-7 of Lonky, the therapeutic cream, along with a vacuum cup, reduce hemorrhaging, see col. 2 lines 25-33 of Lonky. A pad made of open cell foam is known to absorb fluid due to the porous structure of open cell foam. Therefore, Lonky’s absorbent medium 260 is able to absorb fluid contacting the pad. As Joshi discloses that the oxygen absorbing reactor creates a negative pressure vacuum to draw wound fluid to a fluid absorber and, as the modification of Joshi with Lonky provides an absorbent medium having a cosmetic cream, the oxygen absorbing reactor is therefore able to draw wound fluid, via the generated negative pressure vacuum, to the open cell foam absorbent medium and the absorbent medium would absorb said wound fluid, the wound contacting the absorbent medium having the cosmetic cream and, the negative pressure vacuum and the cosmetic cream slowing or arresting bleeding from the wound region. Therefore, the arguments are not considered to be persuasive.
	Appellant, on page 14 lines 11-14, page 14 lines 17-23 and page 17 lines 17-22 of the brief, argues that “The device in Rawlings is used to exfoliate skin by the application of electricity, and not to dry out a wound. Sun ‘042 does not even disclose a liquid active agent, but only discloses antibacterial agents, all of which are known to be solids”, “It is also noted that an almost identical argument was previously presented to the Examiner with respect to an almost identical prior rejection issuing in the Office Action of February 7, 2019 (which was based on Joshi and Wang, WO 01/03619, in which it was found obvious to modify Joshi to include the cosmetic cream of Wang), and that the Examiner found this prior argument persuasive and withdrew the prior rejections. However, it is unclear why such prior arguments were previously found to be persuasive, but now they are not” and “Rawlings and Sun ‘042 also fail to cure this deficiency, since neither of these references even employ a vacuum or provide a reduced pressure device. Instead, Rawlings merely discloses a conformable wound dressing with a polymeric foam absorbent layer including an antibacterial agent. Because there is no vacuum, the antibacterial agent would not be pulled away from the wound. Sun ‘042 discloses a device that uses iontophoresis to introduce an active agent to the skin”.
However, the arguments are not persuasive. As recited above, Joshi discloses the oxygen absorbing reactor creating a negative pressure vacuum for drawing wound fluid to the fluid absorber. Rawlings teaches that a wound dressing 31 includes a foam absorbent layer 32 which has a topically effective antibacterial agent comprised of chlorhexidine gluconate to promote wound healing at the wound site, see col. 10 lines 11-24 and col. 13 lines 16-21 of Rawlings, the foam absorbent layer 32 being placed on the wound site to absorb wound exudate, see col. 6 lines 30-41 of Rawlings. Sun is further relied upon to show that chlorhexidine gluconate, alongside salicylic acid which is another topically effective agent, is formed as a cream to further provide for a fluid absorber having a cosmetic cream for promoting wound healing. Therefore, Joshi and Rawlings are concerned with absorbing wound fluid and, Rawlings and Sun are concerned with providing a topically effective antibacterial agent during wound healing, therefore, the modified Joshi devices includes a fluid absorber, placed over a wound region to dispense the cosmetic cream, due to the fluid absorber contacting the wound region, and which absorbs wound fluid, due to the negative pressure vacuum created by the oxygen absorbing reactor. Therefore, the arguments are not considered to be persuasive.
Regarding the argument of the combination of Joshi in view of Wang, Wang, similar to Sun, discloses the topically effective agent, but did not explicitly disclose that the Wang active carrier agent was effective in absorbing wound exudate. Therefore, Rawlings, as recited above, was relied upon to show how an absorbent layer includes an antibacterial agent and Sun is relied upon to show that the antibacterial agent, impregnated on a gauze or sponge-like foam carrier, is in the form of a cream. Therefore, the rejection of Joshi in view of Wang, as recited in the office action mailed 07 February 2019, was withdrawn and the rejection of Joshi in view of Rawlings and Sun was relied upon to disclose the claimed limitation of “a cosmetic liquid or cream located in the enclosed volume”, as recited in line 10 of claim 1.
Appellant, on page 14 line 24 to page 15 line 5 of the brief, argues that “The rejection of claim 1 should also be reversed because the proposed modification would inhibit the ability of the device of Joshi to create a vacuum. In particular, the device in FIG. 1 of Joshi includes a chemical reactor that consumes oxygen from the air in the cavity in order to create a reduced pressure in the cavity. The cavity in Joshi contains only a certain amount of air, which includes about 21% oxygen. Therefore, the device of Joshi is limited in its ability to decrease the pressure inside the cavity, by the amount of oxygen within the cavity. If some of the volume of the cavity is occupied by a cosmetic liquid or cream as suggested, then the cavity will contain less air, and thus less oxygen. Consequently, any amount of cosmetic liquid or cream added inside the cavity would necessarily decrease the amount of oxygen within the cavity, and thus would decrease the ability of the device to create a reduced pressure within the cavity. This decreased ability in modified Joshi has nothing to do with the chemical reactor being exposed to a liquid. Instead, as admitted by the Examiner, the chemical reactor of Joshi can operate despite being exposed to liquid”. 
However, the arguments are not persuasive. As recited above, Joshi’s device includes the oxygen absorbing reactor 104 for creating the negative pressure vacuum within cavity 130, the cavity including the fluid absorber 106, to create a variety of different wounds, see fig. 1 and col. 1 lines 15-21 of Joshi. Different types of wounds will vary in the amount of wound fluid they produce and, therefore, Joshi’s reactor is designed to accommodate varying pressure conditions, caused by varying amounts of wound fluid in the cavity which depends on the type of wound. Joshi’s oxygen absorbing reactor 104 creates the negative pressure vacuum despite the presence of the fluid absorber 106 and the wound fluid present within cavity and, therefore, is considered to be designed to accommodate the fluid absorber 106 and fluids within the cavity 130, fluids such as the cosmetic cream, as taught by Lonky or Rawlings and Sun. Therefore, as the modified Joshi device includes a reactor capable of operating with multiple components and operating to treat a variety of different wounds, the modified Joshi device is able to perform its disclosed function of promoting wound healing despite the inclusion of additional material. Therefore, the arguments are not considered to be persuasive.
Appellant, on page 15 lines 7-21 of the brief, argues that “The devices of Lonky or Rawlings and Sun ‘042 are inherently different from Joshi, whereby including cream does not negatively affect their operation”, “Therefore, the reliance on Lonky or on Rawlings and Sun ‘042 is misplaced, since they either don’t create a vacuum or the vacuum created would not be effected by the presence of a cream. The Examiners reliance on these references therefore does not cure the fact that the proposed modification would negatively affect the ability of the device of Joshi to create a vacuum. The rejection of claim 1 should also be reversed because even if a cosmetic liquid were introduced into the cavity of the device of Joshi such that the device was not made unsatisfactory for its intended purpose, it is not clear that the cosmetic liquid or cream would operate “to slow or arrest the flow of blood on a wound site” (Office Action, page 4) or “to allow the wound to recover more quickly””. 
	However, the arguments are not persuasive. As recited above, both Lonky and Rawlings rely on an absorbent material’s contact with a wound region. Lonky discloses placing the absorbent material in proximity to the wound region by its primary mode of operation of providing a vacuum cup to apply compressive pressure to the wound region, see figs. 1-3 and col. 2 lines 25-33 of Lonky. Rawlings relies on the wound dressing being placed over the wound region such that the absorbent material is allowed to contact the wound to absorb wound fluid, see fig. 9 and col. 6 lines 30-41 of Rawlings. Joshi’s fluid absorber 106 is also placed over the wound region 130 so that the fluid absorber 106 contacts the wound region and, furthermore, the reactor 104 creates the negative pressure vacuum to allow wound fluid to be transmitted to the fluid absorber 106, see fig. 1 and col. 5 lines 1-10 of Joshi. Additionally, as recited above, the modified Joshi reactor is designed to be operable under a variety of different conditions and with additional components, such as the addition of the cosmetic cream in the fluid absorber as taught by Lonky or Rawlings with Sun. Therefore, the modified Joshi device remains able to perform the primary function of creating the negative pressure vacuum to draw wound fluid into the fluid absorber, as disclosed by Joshi, and to further dispense a cosmetic cream, as taught by Lonky or Rawlings with Sun, to assist with the promotion of wound healing. Therefore, the arguments are not considered to be persuasive.
	Appellant, on page 15 line 26 to page 16 line 6 and page 17 lines 5-16 argues that “If cosmetic liquid or cream were included in the cavity, then a skilled artisan would expect the cosmetic liquid or cream to also be pulled away from the wound region just like the wound fluid is pulled away from the wound region. The negative pressure created in the cavity would be expected to act on the cosmetic liquid or cream like it acts on the other fluids excreted from the wound, which is to pull the fluids away from the wound”, “If the cosmetic liquid or cream were included in the cavity, then these too would be pulled away from the wound, and thus would not be in contact with the wound. If not in contact with the wound, then the cosmetic liquid or cream would not be able to provide the suggested benefits of slowing the flow of blood on a wound site or allowing the wound to recover more quickly. If in contact with the wound, then as explained above, including the cosmetic liquid or cream would actually accomplish the opposite effect since it would not allow the wound to dry out” and “The device of FIG. 1 of Joshi is much different in that it has a gas-impermeable rigid housing 130 that is preferably constructed from rigid or semi-rigid type material so that it is capable of retaining a vacuum space surrounding the wound. (See Joshi Col 4:66 to Col. 5:1). Because it has a rigid housing and is designed to retain a vacuum space around the wound, the device would not collapse under vacuum created from the oxygen absorbing means 104, and would thus not push any cosmetic liquid or cream into a wound as is accomplished using the collapsible device of Lonky. Instead, the housing of Joshi would, as intended, retain its shape under reduced internal pressure, so that it retains the vacuum around the wound. In this scenario, the cosmetic liquid or cream would not be pushed down into the wound, but would instead be pulled away from the wound like the other wound fluid in the cavity”.
	However, the arguments are not persuasive. Joshi discloses that the oxygen absorbing reactor 104 creates the negative pressure vacuum to draw wound fluid into the fluid absorber 106, as recited above. Wound fluid is drawn into the fluid absorber 106 during operation, however, as the fluid absorber 106 contains the cosmetic cream, as taught by Lonky or Rawlings with Sun, the fluid absorber 106 will dispense the cosmetic cream to the wound region 130 since the fluid absorber 106 is in contact with the wound region 130 and since the oxygen absorbing reactor 104 during operation, while capable of creating the negative pressure vacuum to draw the wound fluid, is not recited as being absolutely efficient in drawing all fluid away from the wound region, see col. 5 lines 1-15 of Joshi. Joshi recognizes the limitations of the available technology in the field of wound healing, such as the lack of a one hundred percent efficient oxygen absorbing reactor, that additional devices may be necessary to effect proper wound healing on the wound, see col. 5 lines 16-19 of Joshi, such that Joshi recognizes that the reactor 104 is not one hundred percent efficient in completely eliminating wound fluid and effectively healing the wound with a single device. Therefore, as the cosmetic cream will be in contact with the wound region to provide an additional therapeutic effect during wound healing and since multiple devices may be necessary to completely remove wound fluid to heal the wound, the cosmetic cream is able to be dispensed on the wound region of the user and not all of said cosmetic cream is drawn back into the fluid absorber. Therefore, the arguments are not considered to be persuasive.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Locke et al. (2011/0264062 A1).
	Appellant, on page 18 lines 10-32 of the brief, argues that “The rejection of claim 13 should be reversed because 1) the device of Josh already has distance between the reactor and the skin and wound fluids. This is shown in FIG. 1 above. Furthermore, the Examiner conceded that the reactor operates effectively despite being exposed to wound fluid. Specifically, the Examiner conceded that “the oxygen absorbing means 104 is in contact with said wound fluid despite the presence of the wound-fluid absorbing means 106. The oxygen absorbing means 104 remains capable of performing its function of creating a negative pressure environment despite the presence of fluid within the cavity which shows that Joshi's oxygen absorbing means 104 is capable of operating in an environment having fluid.” (Office Action, page 19). Accordingly, there is no need to distance the reactor from the wound fluid, since wound fluid does not disable the reactor”, “The rejection of claim 13 should be reversed because 2) the housing of Joshi is rigid so as to maintain the vacuum space around the wound, and therefore because it is rigid, there would be no wrinkles in the housing of Joshi. Moreover, nothing in Joshi discloses wrinkles, and saying there would be wrinkles is mere speculation” and “Finally, the rejection of claim 13 should be reversed because 3) there is no evidence that sealing layer 322 of Locke would provide “an improved seal” around the tissue site. This is because there is no disclosure in Locke that compares the seal provided by the sealing layer 322 versus the seal provided by the housing 102 of Joshi. Without such a comparison, the Examiner's conclusion that the sealing layer 3221 would provide an improved seal over the housing 102 is mere conjecture, i.e. a conclusory statement unsupported by rational underpinnings”.
	However, the arguments are not persuasive. Locke teaches the skin contacting element 322, as claimed, and further teaches that the skin contacting element 322 is operable with microbial fuel cell 325, collecting exudate from a first manifold layer 324, positioned above the first manifold layer 324, see fig. 3 and para. [0057] of Locke, such that Locke’s skin contacting element 322 acts as an intermediate structural component to preserve the functionality of the microbial fuel cell 325. The skin contacting element 322 is operable to create a substantially air-tight seal between the reactor housing element 128/332 and skin contacting element 322 to assist in preventing exudate from exiting the reactor housing element 128/332, see paras. [0056]-[0057] of Locke. Joshi discloses that the semi-rigid reactor housing element 102 includes the perimeter 116 with adhesive for contacting and maintaining a seal on the skin of the user, see col. 4 lines 60-66 of Joshi. However, the addition of Locke’s skin contacting element on Joshi’s reactor housing element provides the benefit of distancing the reactor from the skin and wound fluids to assist in preventing the reactor from being further contaminated by said wound fluids. Joshi contemplates the inherent lack of one hundred percent efficiency of the oxygen absorbing reactor and, therefore, the reactor benefits from additional structures which preserve its ability to generate the negative pressure vacuum. Joshi’s reactor also benefits from maintaining its reduced pressure environment and, as the reactor housing element is semi-rigid, it is beneficial to include an additional structural component which assists in maintaining the reduced pressure in potentially wrinkled portions of said reactor housing element, see para. [0040] lines 8-12 of Locke, since the reactor housing element is semi-rigid and therefore capable of being deformed due to pressure changes within the cavity, based on the wound type, and due to external environmental factors, such as temperature changes or extreme weather that the patient is experiencing, and due to a patient’s movement during operation of the device. The seal created by the skin contacting element 322 would create an improved seal around the tissue site, see para. [0056] lines 8-12 of Locke, since the skin contacting element 322 assists in preventing the semi-rigid reactor housing element from generating wrinkles due to possible deformations, as recited above, which is a feature that Joshi’s perimeter is not disclosed to perform. Therefore, the arguments are not considered to be persuasive.
	Appellant, on page 20 lines 3-6 of the brief, argues that “The Examiner cannot now propose the opposite, i.e. that the reactor is disabled when in contact with fluid. Accordingly, there is no need to separate the reactor of Joshi from liquids (i.e. wound fluids) in the cavity, since wound fluid does not disable the reactor”.
	However, the argument is not persuasive. Joshi’s device is disclosed as operating despite the presence of additional components, such as the cosmetic cream in the fluid absorber, as recited above. Locke is merely relied upon to teach an additional structure which assists in limiting Joshi’s reactor from contacting the wound fluid, as recited above. Neither the rejections, as recited above, nor Joshi recite that oxygen absorbing reactor, as disclosed by Joshi, would be disabled or rendered inoperable due to contact with fluids within Joshi’s cavity, including fluids such as the cosmetic cream, as taught by Lonky or Rawlings with Sun. The modification of Joshi with Locke’s skin contacting element is merely to provide an additional structure which assists in preventing Joshi’s reactor from contacting said wound fluid. Therefore, the argument is not considered to be persuasive.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Sun et al. (6,890,553 B1; hereinafter referred to as Sun'553).
	Appellant, on page 20 lines 7-16 of the brief, argues that “Furthermore, making the proposed modification to Joshi would not be obvious because including a liquid impermeable — air permeable membrane between the reactor and the tissue site would make it harder for the reactor to form a vacuum in the cavity. This is because any oxygen that is below the liquid impermeable — air permeable membrane would first have to permeate through the membrane in order to be consumed by oxygen. Compared to unmodified Joshi however, where the oxygen in the cavity can simply flow directly to the reactor without having to permeate through a membrane, the modified Joshi would be very inefficient in creating a vacuum in the cavity, and thus would inhibit tissue migration and wound closure and thus would not be obvious”.
	However, the arguments are not persuasive. Sun’553 teaches that a liquid impermeable - water impermeable membrane 130, made of an air permeable polyethylene material, separates an exothermic reactor 200 and fluids so that fluids are prevented from contacting the reactor 200, see col. 4 lines 17-25 of Sun’553. Joshi’s oxygen absorbing reactor 104 is designed to generate the negative pressure vacuum by absorbing oxygen within the air contained in cavity 130, the cavity 130 containing addition components such as the fluid absorber 106 and the cosmetic cream, as taught by Lonky or Rawlings with Sun recited above, see col. 5 lines 1-4 and col. 6 lines 35-40 of Joshi. Therefore, Joshi, as modified to include Sun’553’s liquid impermeable - water impermeable - membrane 130 that is air permeable, benefits from being provided with an additional structure that prevents the reactor from contacting wound fluid while allowing the reactor to remain operable in the cavity such that the reactor is prevented from losing efficiency due to contamination with liquids in the enclosed volume, see col. 4 lines 17-20 of Sun’553. Additionally, the structure of the modified Joshi device includes the reactor, liquid impermeable - air permeable membrane and wound region and, therefore, includes all the structure as required by the claim and structure similar to that of the applicant where the applicant also includes the reactor 16 above the liquid impermeable - air permeable membrane 150 and the tissue site 20, see fig. 1 of the applicant’s drawings. Therefore, the arguments are not considered to be persuasive.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 13 above, and further in view of Boehringer et al. (2009/0287129 A1).
	Appellant, on page 20 line 31 to page 21 line 2 and page 21 line 9 to page 22 line of the brief, argues that “The rejection of claim 30 should be reversed because the therapeutic device 600 of Boehringer is not a skin massaging element because it does not even contact the skin. Instead, the therapeutic device 600 of Boehringer is placed inside an open wound to promote tissue growth inside the opened wound” and that “The rejection of claim 30 should also be withdrawn because a skilled artisan would not make the proposed modification in order to minimize the disruption of newly developed tissue when the therapeutic device 600 is removed from the tissue site. This is because there must first be some new tissue developed using the therapeutic device 600 that can be disrupted in order for this motivation to apply. However, simply incorporating the therapeutic device 600 into Joshi would not result in new tissue developing. This is because Boehringer teaches that new tissue is developed, not as a result of using the therapeutic device 600 alone, but as a result of using it in combination with a downward force of at least 0.1 psi. (See Boehringer, [0045]), which causes the new tissue to grow up into the depressions 604. However, there is no downward force provided in Joshi, and therefore use of the therapeutic device 600 would not result in newly developed tissue, and thus use of the therapeutic device 600 would not minimize the disruption of non-existent newly developed tissue upon removal of the device”.
	However, the arguments are not persuasive. The modified Joshi device is designed to be operable with a variety of wounds and the fluid absorber, alongside the negative pressure vacuum generating reactor, are operable to promote wound healing, see col. 1 lines 15-21 of Joshi. Joshi’s fluid absorber 106 is therefore able to be in contact with the skin and wound region of the user, as determined by the size of the wound and the size of the device. Joshi, in an embodiment shown in figure 5A, further discloses that a fluid absorbing means 106, made of an absorbent polymer strip simply absorbing the wound fluid, is in contact with both the skin and the wound region 160 of a patient, see col. 7 lines 55-60 of Joshi. Joshi further discloses that multiple devices may be used to effect proper wound healing such that the initial device would be removed form a tissue site, disrupting healing and tissue growth of the wound, before a new device can be positioned to continue the wound healing therapy, see col. 5 lines 15-19 of Joshi. Boehringer is relied upon to show that an skin massaging element 600, made of a permeable membrane, is placed over a tissue site 702 when a skin contacting side of a skin contacting element 606 is placed on the tissue site 702, the skin massaging element 600 including a discontinuous bottom surface having depressions 604 that are capable of providing a massage effect and the skin massaging element 600 being permeable membrane having openings such that fluids pass through the skin massaging element 600, see fig. 6, para. [0030] lines 4-6 and paras. [0059]-[0060] of Boehringer, the skin massaging element 600 being used to promote wound healing, see paras. [0059]. Boehringer’s skin massaging element 600 is in contact with and presses against the wound region of the patient, see fig. 6 of Boehringer and Joshi’s fluid absorber is shown to be in contact with and pressing against the wound region of the patient, due to the fluid absorber’s direct contact with the wound region, see fig. 1 of Joshi. Both Joshi and Boehringer are directed to wound healing, with Joshi contemplating that multiple devices may be used to effect proper wound healing as recited above, and, therefore, Joshi benefits from the addition of Boehringer’s skin massaging element since the skin massaging element minimizes the disruption of the newly developed tissue, which occurs during wound healing therapy and replacement of the device, when the device is removed from the tissue site due to said replacement of the device, see para. [0032] lines 5-12 of Boehringer. Furthermore, the claims only require that “the skin massage element is positioned adjacent to the tissue site when skin contacting side of the skin contacting element is in contact with a subject’s skin”, as recited in lines 2-4 of claim 30. The modified Joshi device discloses the skin contacting side of the skin contacting element being in contact with the subject’s skin, as recited in the modification of Joshi with Locke, and the modified Joshi fluid absorber is shown to be adjacent to and in contact with the tissue site, see fig. 1 of Joshi. Therefore, the modified Joshi device discloses everything as claimed and the arguments are not considered to be persuasive.
Therefore, the 35 U.S.C. 103 rejections of claims 1, 3-6, 8-9, 13-15, 17-21, 24-27, 30 and 32 are maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                      
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785    

/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                            
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.